Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation of "permitting soft tissue around the plurality of holes to heal while continuing to keep the hexagonal portion exposed above the soft tissue", however it is unclear if this is a limitation that actively prevents soft tissue from growing over the top of the hexagonal portion, a result of the structure of the a hexagonal portion, or an active recitation of controlling the actual human soft tissue itself.
Claim 2 recites the limitation "securing an extension into internal bore of the screw" in line 3. There is insufficient antecedent basis for the limitation of the “internal bore” in the claim.
Claim 12 recites the limitation "the hexagonal portion" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Any claim depending upon an indefinite claim is also indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1). 
Regarding claims 1 and 12, Hurson discloses a method for simultaneously installing multiple dental implants with the steps of forming a plurality of holes in a patient's jawbone and attaching multiple dental assemblies to the jawbone (Fig. 14a elements 20 installed in jawbone element 614, paragraph [0063] lines 25-26), where the dental assemblies include an abutment adaptor (Fig. 4a element 100”, Fig. 9 element 450, Fig. 13a element 500/504) that is removably connected to an implant fixture by an abutment screw (Fig. 6 element 200, Fig. 13a element 502), the abutment adaptor having a hexagonal portion exposed above the implant fixture (Fig. 4a element 102, Fig. 9 element 452, Fig. 13a element 511), and an indexing portion having at least a flat wall (Fig. 4a element 106”, Fig. 9 element 454, Fig. 13a bottom of element 504 transition to 502 showing a flat straight line in side view, paragraph [0099] lines 11-18) the implant fixtures being inserted in the plurality of holes (Fig. 14a elements 20 installed in jawbone 614), the implant fixtures providing an indexed recessed (Fig. 1c element 66) that engages the abutment adaptor such that the spatial orientation of the implant fixture is translated to the hexagonal portion of the abutment adaptor (Fig. 6 element 106 received in element 74, Fig. 13b element 500 received in index socket of element 20’), allowing the soft tissue to heal around the plurality of holes with the implants in the holes (paragraph [0064] lines 1-4) with the hexagonal portion remaining above the soft tissue level (Fig. 136b element 511 is above the implant top surface and thus the soft tissue), determining the relative spatial orientations of each of the implant fixtures by scanning (paragraph [0119] lines 3-7, scanning of copings gives the spatial orientation of the implants), fabricating a monolithic (paragraph [0112] lines 14-15) connector with one protrusion for each implant fixture (paragraph [0113] lines 1-3), each protrusion fabricated to provide a common path of insertion into all the indexed recessed walls of the implant fixtures (paragraph [0112] lines 9-12, paragraph [0113] lines 5-11, and paragraph [0119] lines 7-8, parallel implants provide a parallel path of insertion), removing the 
Hurson discloses the claimed invention except for clearly disclosing the selection of crowns are from a predetermined inventory of available crowns.
However, Riley discloses an implant system and method (title and abstract, Figs. 13 and 14) where implants are with place within a jawbone (Fig. 14 element 76) the fabrication of a monolithic connector with one protrusion for each implant that is attached to the implants (Fig. 13 element 40) where the monolithic connector has a plurality of posts to which at attached a number of preformed crowns (Fig. 13 elements 12 and 16, Fig. 14 element 92, paragraph [0001] prefabricated crowns) where the preformed crowns where selected from a predetermined inventory of available crowns (Fig. 14 element 72). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection and affixing on posts of preformed crowns from a predetermined inventory as taught by Riley into the method as taught by Hurson for the purpose reducing the amount of work, time, and expense required to finish a dental prosthesis as taught by Riley (paragraph [0010 lines 1-5).
Regarding claim 14-16, Hurson further discloses where the abutment adaptor has a symmetrical cross-sectional hexagonal index protrusion that engages the indexed recess wall such that the spatial orientation of the implant fixture is translated to the hexagonal portion of the abutment adaptor through the indexed portion (paragraph [0006] lines 3-8, Fig. 2a element 106 protrudes below the 
Regarding claims 17 and 18, Hurson further discloses where the abutment adaptor has a rounded conical extension that is contiguous with the indexed portion (Fig. 2C element 103).
Regarding claim 19, Hurson further discloses where each of the plurality of posts has an index (Fig. 16a element 814 is indexed) and each crown having an index recess that mates to a corresponding index (paragraph [0119] lines 11-13 and paragraph [0112] disclosing crowns placed on the bridge structure, thus placed on the indexing element and having receiving recesses).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson et al. (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1) and further in view of Kwan et al. (US 2006/0078847 A1).
Regarding claim 2, Hurson further discloses where the step of determining relative spatial orientations of the implant fixtures includes installing an abutment screw in each of the implant fixtures (Fig. 16B element 816) and intra-orally scanning an extension having a parallel longitudinal axis to that of the implant fixture (Fig. 16a element 809 is parallel to the fixtures element 20, paragraph [0118] lines 7- 18, paragraph [0119] lines 1-5, disclosing the superstucture is attached to the implants in the jawbone and also the super structure is then scanned), and digitally producing a three-dimensional map of the fixtures base on the step of intra oral scanning (paragraph [0119] lines 3-7).
Hurson/Riley discloses the claimed invention except for securing an extension into a bore of the abutment screw of each implant where the extensions provide an elongate guide pine with a length of 5mm.
However, Kwan’847 discloses an implant system and method (title and abstract) with healing balls having elongate pins with are received in a threaded recess of the bore of an abutment where each 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guide pin and length as taught by Kwan into the method and abutment screw as taught by Hurson/Riley for the purpose of providing a pin length that is sufficient to extend out of the healing cap for the user to firmly grip and screw received within the abutment as taught by Kwan’847 (paragraph [0131 lines 6- 9).
Regarding claim 3, Hurson further discloses where the step of fabricating the monolithic bridge includes fabricating the bridge based off of using computer aided design/creation software (paragraph [0117] lines 1-13, paragraph [0118] lines 17-19, paragraph [0119] lines 1-13, disclosing the stone model being used to form element 800 which is scanned by the computer to aid the creation/design of the monolithic connector).
Regarding claims 4-6, Hurson/Riley/ Kwan’847as combined above discloses the claimed invention except for where at least two protrusions that are fabricated with the common path of insertion by having different external surface shapes where the different shapes are formed by removing sections of each protrusion during the design with the CAD designing step.
However, Kwan’847 further discloses where the scanning step includes the forming a common path of insertion by protrusions of a portion of an implant and bridge interface which have different shapes that where formed by removing sections of the protrusions during a CAD designing step (Fig. Fig. 23 elements 58, Fig. 24 elements 10 and 99, paragraph [0150] lines 7-11, paragraph [0158] lines 11-16, paragraph [0159] lines 3-8).
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protrusions of a portion of an implant and bridge interface having different shapes that where formed by removing sections of the protrusions during a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hurson et al. (US 2008/0261176 A1) Hurson (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1) in view of Kwan et al. (US 2006/0078847 A1) and further in view of Kwan et al. (5,564,924).
Regarding claim 7, Hurson/Riley/Kwan’847 discloses the claimed invention except for where the internal bore of the abutment screw is a threaded internal bore.
 However, Kwan ‘924 discloses an implant system and method (title and abstract) with healing balls having elongate pins with are received in a threaded recess of the bore of an abutment screw (Fig. 6e element 130 shows a threaded recces bore surface, Fig. 9a shows a screw received in the threaded bore element 170 in element 130).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the abutment screw having an threaded bore as taught by Kwan ‘924 into the abutment screw as taught by Hurson/Riley/Kwan’847 for the purpose of providing more secure connection of the extension with the abutment screw as taught by Kwan ‘924 (column 8 lines 19- 22).
 Claims 8-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1)  in view of Kwan et al. (US 2006/0078847 A1) and further in view of Letcher et al. (US 2009/0075235 A1).
Regarding claim 8, Hurson, as combined with Riley, further discloses where the step of determining relative spatial orientations of the implant fixtures includes securing a healing element (Fig. 16c element 809, Fig. 17) to each of the hexagonal portions with a corresponding pin (Fig. 166 elements 809/810 secured by element 816), luting/connecting the healing elements together (Fig. 16a element 
Hurson/Riley discloses the claimed invention except for the healing elements being balls and the model being a stone model from the impression and the buildup material being an auto-polymerizing resin.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the healing elements being healing balls, luting them together will a resin, and forming the model using a final impression from the luted balls as taught by Kwan’847 into the method of forming the bridge structure as taught by Hurson/Riley  for the purpose of providing for an accurate and visible replica of a possible edentulous space in a patient’s jaw prior to finishing the restoration taught by Kwan’847 (paragraph [0149] lines 11-15) which would benefit the planning of the final restoration in a manner that would be simple, predictable and effective (paragraph [0073] all).

However, Kwan’847 discloses a dental system and methods for installing multiple dental implants (Fig. 6a elements 10), securing healing balls be each of a pin of an implant (Fig. 4 element 12 being a pin, Fig. 4/5 being balls to attach, Fig. 6 balls attached to pin), the healing balls being luted together with a resin (paragraph [0155] lines 1-5), an impression being taken from the luted healing balls and forming a stone model from the impression (paragraph [0131] lines 1-4, paragraph [0149] lines 1-8).
Hurson/Riley/Kwan’847 discloses the claimed invention except for the resin being an auto-polymerizing resin.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a self-curing, which is another way of saying auto-polymerizing, resin as taught by Letcher into the resin as taught by Hurson/Riley/Kwan’847 for the purpose of providing of using a suitable dental built up material as taught by Letcher (paragraph [0052] lines 1-3). 
Regarding claims 9 and 10, Hurson further discloses where the step of fabricating the monolithic bridge includes fabricating the bridge based off of the stone model using computer aided design/creation software (paragraph [0117] lines 1-13, paragraph [0118] lines 17-19, paragraph [0119] lines 1-13, disclosing the stone model being used to form element 800 which is scanned by the computer to aid the creation/design of the monolithic connector).
Regarding claim 11, Hurson/Riley/Kwan’847 as combined above discloses the claimed invention except for where the protrusions that are fabricated with the common path of insertion are done so by having different external surface shapes.
However, Kwan’847 further discloses where the scanning step includes the forming a common path of insertion by protrusions of a portion of an implant and bridge interface which have different external shapes that where formed by removing sections of the protrusions during a CAD designing step (Fig. Fig. 23 elements 58, Fig. 24 elements 10 and 99, paragraph [0150] lines 7-11, paragraph [0158] lines 11-16, paragraph [0159] lines 3-8). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protrusions of a portion of an implant and bridge interface having different shapes as taught by Kwan’847 into the method and protrusions of the bridge .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hurson et al. (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1) and further in view of Hurson et al. (6,527,554 B2).
Regarding claim 13, Hurson ‘176/Riley discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the hexagonal portion of the abutment adaptor has a height between 2-10 mm.
However, Hurson '554 discloses an implant system and method (title and abstract) with an abutment having a hexagonal portion (Fig. 5a element 134) which has a height of between 2-10 mm (column 6 lines 51-54 disclo9sing element 130/134 has a height of 2-4 millimeters). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height of the hexagonal portion as taught by Hurson ‘554 into the hexagonal portion as taught by Hurson '176/Riley for the purpose of providing an inhibition to the attachment of connective soft tissue which would promote bone resorption as taught by Hurson '554 (column 2 lines 20-37).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	09/11/2021

/JACQUELINE T JOHANAS/               Supervisory Patent Examiner, Art Unit 3772